DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claim 9 is rejected under 35 U.S.C. 103.
Claims 1-8 and 13-17 allowed.
Claims 10-12 and 18-20 are objected to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Trimmer (US 2014/0009168), and further in view of Sharma et al. (US 2014/0132315).
Regarding claim 9, Trimmer teaches a failure detection circuit (e.g. figures 4 and 7, paragraphs [0032], [0036], [0066] and [0073], detecting circuit 110 detects circuit condition is in error or potentially in error), comprising: 
a first signal generation circuit that outputs a first signal (e.g. figures 4, 5A and 7, paragraph [0036], CLK 120 outputs CLK signal 500a) having a level that changes between a first level and a second level (e.g. figures 5A-5B, paragraph [0046], CLK signal 500a changes between low level and high level); 
a first circuit that outputs a third signal (e.g. figures 4, 5A and 7, paragraph [0070] there is a first circuit that outputs signal D2 OUT 502a such as second indication 422 connected to flip-flop 722 to transmit output signal D2 OUT 502a to circuit 220) having the first level during a period over (e.g. figure 5A, D2 OUT 502a having a low level during a time period between time 0 and time 520a) which a second signal having the first level or the second level has the same level as the first signal (e.g. output signal D1 OUT 501a having a low level has the same level as CLK signal 500a over the time period between time 0 and time 520a), and having the second level during a period over (e.g. figure 5A, output signal D2 OUT 502a having high level during a time period between time 522a and time 523a) which the second signal has a level different from the first signal (e.g. figure 5A, the high level of output signal D2 OUT 502a is different from the low level signal of CLK signal 500a over time period between time 522a and time 523a); and 
a second circuit that outputs a fifth signal (e.g. figures 4, 5A and 7, paragraph [0070] there is a second circuit that outputs signal D4 OUT 504a such as fourth indication 424 connected to flip-flop 724 to transmit output signal D4 OUT 504a to circuit 220)  having the first level during a period over (e.g. figure 5A, output signal D4 OUT 504a having low level during a time period between time 0 and 520a) which a fourth signal having the same level as the third signal has the same level as the first signal (e.g. figure 5A, output signal D3 OUT 503a having same low level as output signal D2 OUT has the same low level as the CLK signal 500a over the time period between time 0 and 520a), and having the second level during a period over (e.g. figure 5A, output signal D4 OUT 504a having high level during time period 524a and 510a) which the fourth signal has a level different from the first signal (e.g. figure 5A, output signal D3 OUT 503a has high level different from the low level of CLK signal over the time period between time 524a and time 510a).

    PNG
    media_image1.png
    582
    936
    media_image1.png
    Greyscale

	However, Trimmer is silent with regard to the first signal is changed periodically between the first level and the second level.
	Sharma teaches a clock signal is changed periodically between a first level and a second level (e.g. figures 1-2, CLK or DCLKb changed periodically).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Trimmer by applying the teaching of Sharma to explicitly have the first signal is changed periodically between the first level and the second level, for the purpose of allowing the detection circuit to detect operation conditions of different clock conditions to verify that an error may be detected at different clock conditions to improve detection accuracy; and/or generate a periodically system clock to improve system synchronization.
Allowable Subject Matter
Claims 1-4 and 13-15 allowed because it is not obvious to combine prior art of record or any combination of prior art searched to teach all claim limitations of claim 1; therefore claim 1 is allowed, as are its dependent claims 2-4 and 13-15.
Claims 5-8 and 16-17 allowed because it is not obvious to combine prior art of record or any combination of prior art searched to teach all claim limitations of claim 1; therefore claim 1 is allowed, as are its dependent claims 5-8 and 16-17.
Claims 10-12 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and it is because it is not obvious to combine prior art of record or any combination of prior art searched to teach all claim limitations of corresponding claims 5-8 and 16-17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAIDONG ZHANG/Examiner, Art Unit 2858